


AMENDMENT NO. 2 TO AGREEMENT AND PLAN OF MERGER

     THIS AMENDMENT NO. 2, dated as of October 18, 2012 (this “Amendment”), to
the AGREEMENT AND PLAN OF MERGER (the “Agreement”), dated as of April 13, 2012,
as amended by Amendment No. 1 thereto, dated as of September 30, 2012
(“Amendment No. 1”), is entered into by and among Stratasys, Inc., a Delaware
corporation (“Stratasys”), Objet Ltd., an Israeli corporation now known as
Stratasys Ltd. (“Objet”), Seurat Holdings Inc., a Delaware corporation and an
indirect wholly owned subsidiary of Objet (“Holdco”), and Oaktree Merger Inc., a
Delaware corporation and a direct wholly owned subsidiary of Holdco (“Merger
Sub” and together with Stratasys, Objet and Holdco, the “parties”). Capitalized
terms appearing herein and not otherwise defined shall have the respective
meanings assigned thereto in the Agreement.

WHEREAS      

the parties entered into the Agreement with the intention of combining the
businesses of Objet and Stratasys, through the merger of Merger Sub with and
into Stratasys (the “Merger”), whereby Stratasys will survive as an indirect
wholly owned subsidiary of Objet, and Objet will change its name to Stratasys
Ltd., whose ordinary shares will be listed for trading on NASDAQ in place of the
common stock of Stratasys under the symbol “SSYS”;

 

WHEREAS

under Section 8.1.2.1 of the Agreement, as amended by Amendment No. 1, either
Stratasys or Objet may terminate the Agreement upon written notice to the other
party if the Merger is not consummated on or before October 19, 2012 (the “End
Date”);

 

WHEREAS

the parties have submitted to the Committee on Foreign Investment in the United
States (“CFIUS”) a Joint Voluntary Notice filed under Section 721 of Title VII
of the Defense Production Act of 1950, as amended (the “Defense Production
Act”), with respect to their proposed Merger;

 

WHEREAS

the parties have withdrawn their Joint Voluntary Notice and resubmitted it in
order to provide for up to 45 additional days of review by CFIUS as provided in
the Defense Production Act;

 

WHEREAS

the parties to the Merger have not yet effected the Merger as of the date
hereof, but they desire to extend the period during which the Merger may be
effected under the Agreement until no later than December 6, 2012, subject to a
separate termination right as described below in this Amendment; and

 

WHEREAS

each of the Objet Board, Stratasys Board and the board of directors of Merger
Sub has determined that, accordingly, the extension of the End Date is
advisable, fair to and in the best interests of the shareholders or stockholders
(as appropriate) of Objet, Stratasys or Merger Sub (as appropriate), and Holdco,
as the sole stockholder of Merger Sub, has approved and adopted this Amendment,
in each case with the objective of consummating the Merger prior to the new End
Date, as extended hereunder.


--------------------------------------------------------------------------------




- 2 -

NOW, THEREFORE, the parties hereto hereby agree to amend the Agreement, as
amended heretofore by Amendment No. 1, as follows:

     1. Amendments to Section 8.1.2 of the Agreement.

     (a) Section 8.1.2.1 of the Agreement, as amended by Amendment No. 1, is
hereby amended once again such that the reference to “October 19, 2012” on the
first and second lines of that Section (constituting the definition of “End
Date” under the Agreement, as amended heretofore) is replaced with “December 6,
2012”.

     (b) A new sub-section of Section 8.1.2 of the Agreement, Section 8.1.2.5,
is hereby added to the Agreement, which shall read as follows:

      8.1.2.5.      

if, notwithstanding any other provision of this Agreement to the contrary,
during the period commencing on the date of Amendment No. 2 to this Agreement
and ending on the End Date, it (i.e., either Stratasys or Objet) determines, in
its sole and absolute discretion, that the terms for mitigation under discussion
with the Committee on Foreign Investment in the United States (“CFIUS”) during
its review as a condition for a determination by CFIUS to conclude action with
respect to the Merger under Section 721 of Title VII of the Defense Production
Act, as amended (the “Defense Production Act”), without a report or
recommendation of action to the President of the United States, may have an
adverse effect on the combined company following the Merger (which is stipulated
as including, inter alia, any change in the corporate governance of the combined
company or its subsidiaries or businesses, as contemplated by the Merger
Agreement, or in the treatment of any assets or contracts of the combined
company or its subsidiaries or businesses), it being agreed by Stratasys and
Objet that neither party shall have the right to demand a Closing of the Merger
without the consent of the other party prior to either (i) the completion of the
CFIUS investigation without any recommendation to the President (i.e. clearance)
or (ii) expiration of the time allowed to the President of the United States
under Section 721 of Title VII of the Defense Production Act to act with respect
to the Merger, without such action having been taken by the President.


     2. Agreement’s Effectiveness Intact.

     Effective as of the execution and delivery of this Amendment, all
references to the Agreement shall be deemed to refer to the Agreement as further
amended pursuant hereto. Notwithstanding the foregoing, the parties hereto
hereby acknowledge that other than as explicitly amended hereby (or by Amendment
No. 1, to the extent (if any), that any amendment effected thereby survives this
Amendment), the Agreement remains in full force and effect in its original form,
enforceable in accordance with its terms.

     3. Legal Authority to Enter into Amendment.

     Each of the parties represents and warrants that it has the full power and
capacity to perform the Agreement, as further amended hereby, and full power and
capacity to execute, deliver and perform this Amendment, which has been duly
executed and delivered by, and evidences the valid and binding obligation of,
such party, enforceable in accordance with its terms. Each party agrees not to
enter into any agreements inconsistent with its obligations under the Agreement,
as further amended hereby.

     4. Governing Law and Jurisdiction.

     This Amendment shall be governed by and construed under the laws of the
State of Delaware, regardless of the laws that might otherwise govern under any
applicable principles of conflicts of laws of the State of Delaware. Each party
hereby consents to submit itself to the personal jurisdiction of the Court of
Chancery of the State of Delaware in Wilmington, Delaware or, if exclusive
jurisdiction of such matter is vested in the Federal courts, any Federal court
located in the State of Delaware, in the event any dispute arises out of this
Amendment.

--------------------------------------------------------------------------------




- 3 -

     5. Counterparts.

     This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO AMENDMENT NO. 2 TO MERGER AGREEMENT

     IN WITNESS WHEREOF, the parties hereunder have duly executed this Amendment
No. 2 as of the date first written above.

STRATASYS, INC.   By: /s/S. Scott Crump Name:       S. Scott Crump Title: CEO  
  OBJET LTD.   By: /s/E.A. Jaglom Name:   E.A. Jaglom Title: Chairman     SEURAT
HOLDINGS INC.   By: /s/Ilan Levin Name: Ilan Levin Title: President     OAKTREE
MERGER INC.   By: /s/Ilan Levin Name: Ilan Levin Title: President


--------------------------------------------------------------------------------